Citation Nr: 1119573	
Decision Date: 05/20/11    Archive Date: 05/27/11

DOCKET NO.  09-27 971A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability.

2.  Entitlement to service connection for a bilateral ankle disability.  


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Associate Counsel


INTRODUCTION

The Veteran was in the United States Air Force from June 1955 to May 1961, and had certified active duty from August 1957 to May 1961.  
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating action of the Department of Veterans Affairs Regional Office (RO) in Phoenix Arizona.  In that decision, the RO denied claims for service connection for bilateral knee and bilateral ankle disabilities.  

The Veteran received a hearing before the undersigned in March 2011.  A transcript of the hearing is associated with the file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.  


REMAND

The Veteran's service treatment records were destroyed in the 1973 fire at the National Personnel Records Center (NPRC) and VA has a heightened duty to assist the Veteran in obtaining records when service treatment records are unavailable.  Washington v. Nicholson, 19 Vet. App. 362, 369-370 (2005).  

Three June 2008 Personnel Information Exchange System (PIES) responses were either negative or showed the Veteran needed to give more information regarding his unit.  In March 2011, after his Board hearing, the Veteran submitted a statement saying that he now remembered his squadron assignment:  Travis Air Force Base (AFB), 1501st Air Terminal Squadron.  On remand, the RO should complete a PIES request for service treatment records, surgeon general records, and sick/morning reports for the Veteran injuring his knees and ankles in an accident at Travis AFB on March 15, 1958.  A negative reply is requested and should be documented in the file.  

At the Board hearing, the Veteran stated that his Senator's office tried to obtain records at Travis AFB Hospital and was unsuccessful (Transcript, p 4-5).  The Veteran's representative clarified that he believed prior to 1994 any medical records that were kept at Air Force or Army installations were transferred to the National Personnel Records Center (NPRC) and the installation facilities did not archive records.  (Transcript p 5.)  Hospital clinical records from Travis AFB Hospital or the David Grant USAF Hospital may be stored at the NPRC.  As there is no confirmation that the inpatient treatment records are unavailable, the RO should check with the NPRC for records from Travis AFB Hospital/ David Grant USAF Hospital which show treatment for ankle and knee injuries on or around March 15, 1958.  

Also in the more recent March 2011 statement and at his Board hearing, the Veteran said he received treatment at Kaiser Hospital in Lomita, California from November 1969 to April 1970.  The Veteran reported that Kaiser told him the records were destroyed, but he requested that VA please contact hospital to confirm.  On remand, with any necessary assistance from the Veteran, contact Kaiser Hospital in Lomita, California to request medical records from November 1969 to April 1970.  

The Veteran is in receipt of Social Security Administration (SSA) benefits; however, a March 2011 letter from SSA states that no medical records were available.  SSA records do not need to be requested.  

After the above development is accomplished, the RO should consider whether a VA examination is warranted, based on any new information found.  

Accordingly, the case is REMANDED for the following action: 

1.  Complete a PIES request for service treatment records, surgeon general records, and sick/morning reports for the Veteran injuring his knees and ankles in an accident at Travis AFB on March 15, 1958.  A negative reply is requested and should be documented in the file.  

2.  Contact the NPRC or another appropriate repository and request a search for treatment records from Travis AFB Hospital or the David Grant USAF Hospital for the time period of March 1958.  A negative reply is requested and should be documented in the claims folder.  
3.  With any necessary assistance from the Veteran, contact Kaiser Hospital in Lomita, California to request medical records from November 1969 to April 1970.  A negative reply is requested and should be documented in the claims folder.  

4.  Re-adjudicate the issues of entitlement to service connection for bilateral knee and ankle disabilities.  If the decision remains in any way adverse to the Veteran, he and his representative should be provided with an SSOC.  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include the applicable law and regulations considered pertinent to the issue remaining on appeal as well as a summary of the evidence of record.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  


_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).  

